       ----------===--=-----=--------.-,-----,·,..,......,,~\ · ,¢'
                                                                r""f"\,, r r . ~-~:~Cr·-~,
                                                      l\fiCI\HO Ci\1001 \OLU                   1

      LAW OFFICE OF SARAH KUNSTLER
      315 FLATBUSH AVENUE #103 • BROOKLYN, NEW YORK 11217
      (718) 783-3682 • FAX (347) 402-2014 • KUNSTLERLAW.NET



                                                                        November 26, 2019

BYECF
Hon. Andrew L. Carter Jr.                                  - - -USDC
                                                                ---    --------,
                                                                     SDNY
Thurgood Marshall                                                     DOCUMENT
United States Courthouse                                              ELECTRONICALLY FILED
40 Foley Square                                                       DOC#:---.~---..,....--:;:.;-
New York, NY 10007                                                    DATE FILED:   ll-6•1'1

                                             Re:     United States v. Adalgisa Montilla
                                                     19 Cr. 493 (ALC)

Dear Judge Carter:

       I write on behalf of my client, Adalgisa Montilla, to respectfully request a
modification of the bond conditions in this case to remove location monitoring as a
condition of her release. The government has no objection to this request.

       This request was prompted by a recommendation from my client's pretrial
services officer, and is based on Ms. Montilla's "excellent compliance with all
conditions." Pretrial also notes that location monitoring was not part of its original
recommendation for Ms. Montilla.

       Thank you for your kind consideration of this request.


                                                     Respectfully,




                                                     Sarah Kunstler
                                                     Attorney for Adalgisa Montilla


CC:    AUSA Ryan Finkel
       Pretrial Services Officer Bernisa M. Mejia             __,r,aa    application is      /granted:   ·

                                                                                     7~"t,--
                                                                 Andrew L. Carter Jr, U.S.O.J.
                                                                  Dated: Oa,o..-\>ar I, 2.0\'l
                                                                                     NY, New York
